MEMORANDUM ***
We conclude that the district court did not err in sentencing Taylor to consecutive terms of custody. See United States v. Jackson, 176 F.3d 1175, 1176-78 (9th Cir.1999) (per curiam) (holding that the district court has discretion to impose consecutive sentences of imprisonment on revocation of concurrent sentences of supervised release). Moreover, the 42-month sentence imposed by the district court does not conflict with the 24-month ceiling for Class C felonies spelled out in 18 U.S.C. § 3583(e)(3). Indeed, the district court may impose up to 24 months imprisonment on each count, and run the sentences consecutively.
We further conclude that, when reviewed in its entire context, i.e., that of both the February 5, 2005 and June 6, 2005 revocation hearings, the sentence imposed by the district court was reasonable under the circumstances. See, e.g., United States v. Cervantes-Valenzuela, 931 F.2d 27, 29 (9th Cir.1991) (per curiam) (“Simply because the court in this case chose to mention one particularly important factor does not mean that it failed to consider the others or that the sentence was imposed in violation of law.”); Jackson, 176 F.3d at 1178-79 (upholding imposition of consecutive sentences where district court mentioned only one of the 18 U.S.C. § 3553(a) factors).
AFFIRMED.

 ■pjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.